Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [ING STATIONERY] March 2, 2007 Ellen J. Sazzman Senior Counsel Division of Investment Management Office of Insurance Products U.S. Securities and Exchange Commission treet NE, Room 1580 Washington, DC 20549 Re: File Nos. 333-85618, 811-07935 Separate Account NY-B of ReliaStar Life Insurance Company of New York Prospectus Name: ING SmartDesign Variable Annuity - NY FORM AW Dear Ms. Sazzman: Pursuant to Rule 477(a) under the Securities Act of 1933, we are writing to request withdrawal of Post Effective Amendment No. 17 to the registration on Form N-4, filed on February 1, 2007 (Accession No. 0000836687-07-000030). We are awaiting policy form approval and will resubmit the prospectus disclosure at a later date. No securities were sold in connection with the amendment. If you have any questions or comments, please call me at (610) 425-3404. Sincerely, /s/ John S. Kreighbaum John S. (Scott) Kreighbaum Counsel 1475 Dunwoody Drive ReliaStar Life Insurance Company of New York West Chester, PA 19380 Tel: (610) 425-3404 Fax: (610) 425-3520
